DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 19 August 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Specification
The disclosure is objected to because of the following informalities:
On page 1 of the specification, the status of parent application No. 16/101,943 should be updated as it has been issued as a U.S. patent.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bish et al. [US 20110107045 A1] (hereinafter “Bish”).
	Independent Claim:
Per claim 26, Bish teaches a method, comprising:
receiving a data write command (see paragraph [0032] for storing data on at least one first and at least one second data storage cluster) at a storage device controller (see Fig. 2, the combination of cluster manager 61, data mover 63, physical tape manager 64 and cache manager 65), wherein the data write command comprises data to be written to a storage device;
receiving an attribute associated with the data at the storage device from a computing device connected to the storage device (see paragraphs [0034] and [0036], the user determines the type of data that is to be pinned), wherein the attribute indicates that the data should not be relocated (see paragraph [0034], identifying a portion of the storage data of at least one second data storage cluster as “pinned” such that the pinned data is not removed from storage);
writing the data to a storage location of the storage device (see paragraph [0032] for storing data on at least one first and at least one second data storage cluster); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bish, and further in view of Guyot et al. [US 20150082084 A1] (hereinafter “Guyot”).
	Dependent Claims:
	Per claim 34, Bish does not specifically teach the storage zone is a perpendicular magnetic recording zone of the storage device.  However, implementing a storage device using a perpendicular magnetic recording device instead of Bish’s tape storage device is mere design parameter that one of ordinary skill in the art would select, in accordance with circumstances such as design specifications, without the exercise of inventive skill.  As such, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Bish with 
Per claim 35, Bish does not specifically teach the relocation process comprises moving other data that is not associated with the attribute from the perpendicular magnetic recording (PMR) zone to a shingled magnetic recording (SMR) zone of the storage device.  Bish teaches freeing storage capacity on a storage area more suitable for reads and relocate the data to storage areas more suitable for storage (see Bish, paragraph [0030]).  As a result of combining Bish and Guyot according to the rejection of claim 34 set forth above, the storage device comprises PMR portions.  Guyot further teaches using the PMR portion for caching while using a SMR portion for storing data in order to improve throughput performance (see Guyot, paragraph [0035]).  As Bish and Guyot both teach relocating data from a caching area to a storage area, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to utilize Guyot’s technique in Bish in order to improve performance.

Claims 21, 26-27 and 36-37 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Takai et al. [US 20070250661 A1] (hereinafter “Takai”).
	Independent Claims:
	Per claim 21, Takai teaches a system (see the system in Fig. 1), comprising: 
a host computer, comprising a processor and a memory, wherein the memory stores computer-readable instructions that, when executed by the processor, cause the 
transmitting data and an associated logical address to a storage device (see paragraph [0036], host 20 issues write command including data, LBA and attribute data called “pinned”), and
transmitting an attribute, associated with the data, to the storage device, wherein the attribute indicates that the data should not be relocated (see paragraph [0036], host 20 issues write command including data, LBA and attribute data called “pinned”); and
the storage device (see Fig. 1, data recording apparatus 11), comprising a storage medium (see Fig. 1, flash memory 15) and a storage device controller (see Fig. 1, controller 16), wherein the storage device controller is configured to:
receive the data and associated logical address from the host computer (see paragraphs [0024] and [0036] and Fig. 1, host issued data and LBA are received by controller 16),
receive the attribute from the host computer (see paragraphs [0024] and [0036] and Fig. 1, host issued pinned attributes are received by controller 16),
store the data in a storage location of the storage medium (see paragraph [0034] for writing to flash memory 15), and
based on the attribute, pin the logical address associated with the data to the storage location (see paragraphs [0036]-[0038] and [0042]-[0044] for pinning an LBA to a pinned area 15a on flash memory 15).
Per claim 26, Takai teaches a method, comprising:

receiving an attribute associated with the data at the storage device from a computing device connected to the storage device (see paragraph [0036], host 20 issues write command including data, LBA and attribute data called “pinned”), wherein the attribute indicates that the data should not be relocated (see paragraph [0044], when current space area in flash memory 15 is smaller than a requested space, data in unpinned area is relocated to disk 14 and data in pinned area remains in flash memory 15);
writing the data to a storage location of the storage device (see paragraph [0034] for writing to flash memory 15); and
performing a relocation process targeting a storage zone of the storage device that contains the storage location, wherein the relocation process comprises determining, based on the attribute associated with the data, that the data should not be moved from the storage location (see paragraphs [0036]-[0038] and [0042]-[0044] for pinning an LBA to a pinned area 15a on flash memory 15, and subject data in unpinned area 15b to relocation).
Per claim 36, Takai teaches a storage device (see Fig. 1, data recording apparatus 11) comprising a storage medium (see Fig. 1, flash memory 15 and hard disk 14) and a storage device controller (see Fig. controller 16), wherein the storage device controller is configured to:

identify a storage location in the storage medium (see paragraph [0034], write data by specifying an LBA on flash memory 15);
write the data to the storage location (see paragraph [0034] for writing to flash memory 15); and
based on the attribute associated with the data, pin the logical identifier to the storage location (see paragraphs [0036]-[0038] and [0042]-[0044] for pinning an LBA to a pinned area 15a on flash memory 15).
	Dependent Claims:
Per claim 27, Takai further teaches the data write command further comprises a host zone address associated with the data (see paragraph [0036], host 20 issues write command including data and LBA);
the method further comprises, subsequent to receiving the attribute, pinning the host zone address to the storage location (see paragraphs [0036]-[0038] and [0042]-[0044] for pinning an LBA to a pinned area 15a on flash memory 15); and
the relocation process comprises preventing the data from being moved based on the pinning of the host zone address to the storage location (see paragraph [0044], when current space area in flash memory 15 is smaller than a requested space, data in 
Per claim 37, Takai further teaches the storage device controller is
further configured to:
based on the pin of the logical identifier to the storage location, prevent the data from being moved to another storage location as part of a data relocation operation (see paragraph [0044], when current space area in flash memory 15 is smaller than a requested space, data in unpinned area is relocated to disk 14 and data in pinned area remains in flash memory 15).
Allowable Subject Matter
Claims 22-25, 28-33 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 22, the citied prior art references fail to teach or sufficiently suggest: 1) the storage medium comprises a first storage zone and a second storage zone, wherein the first storage zone contains the storage location where the data is stored; 2) relocate other data from the first storage zone to the second storage zone; and prevent the data from being relocated to the second storage zone based on the pin of the logical address associated with the data to the storage location.  Takai teaches relocating data from flash memory 15 to disk 14, instead of teaching a single medium comprising a first storage zone and a second storage zone.
Per claim 23, the citied prior art references fail to teach or sufficiently suggest: 1) the storage device controller is further configured to create a mapping record that associates the storage location with the logical address; 2) the pinning the logical address to the storage location comprises storing the attribute in the mapping record.
Per claim 24, the citied prior art references fail to teach or sufficiently suggest: 1) the attribute further indicates a performance requirement of the data; 2) determine that a performance characteristic of the storage location satisfies the performance requirement, and select the storage location based, at least in part, on the determining.
Per claim 25, the claim is dependent on claim 24 and is therefore allowable for at least the same reason as claim 24.
Per claim 28, Takai further teaches the data write command comprises an identifier associated with the data (see paragraph [0036], host 20 issues write command including data and LBA).  The citied prior art references fail to teach or sufficiently suggest: 1) receiving the attribute associated with the data comprises receiving another command comprising the attribute and the identifier associated with the data.
Per claim 29, the citied prior art references fail to teach or sufficiently suggest: 1) the attribute further indicates a performance requirement of the data; 2) determining that a performance characteristic of the storage location satisfies the performance requirement of the data.
Per claim 30, the claim is dependent on claim 29 and is therefore allowable for at least the same reason as claim 29.
Per claim 31, Takai further teaches the data write command comprises a logical address associated with the data (see paragraph [0036], host 20 issues write command 
Per claims 32-33, the claims are dependent on claim 31 and are therefore allowable for at least the same reason as claim 31.
Per claim 38, the citied prior art references fail to teach or sufficiently suggest: 1) pinning the logical identifier to the storage location comprises: 2) creating a mapping record associating the storage location with the logical identifier; and storing the attribute in the mapping record.
Per claim 39, the citied prior art references fail to teach or sufficiently suggest: 1) the attribute further indicates a performance requirement of the data; 2) identifying the storage location in the storage medium based on the attribute comprises determining that a performance characteristic of the storage location satisfies the performance requirement.
Per claim 40, the claim is dependent on claim 39 and is therefore allowable for at least the same reason as claim 39.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAWN X GU/
Primary Examiner
Art Unit 2138

18 February 2022